Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application has PRO 62/677,956 (filed 5/30/2018). 

Status of Claims
Applicant’s election without traverse of group I and species of CC-1852 for type A and claim 15 for type B in the reply filed on 11/29/2021 is acknowledged. Claims 5-6 and 16-18 were previously withdrawn from further consideration as being drawn to a nonelected species and claims 21, 23-25 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, since the elected species and compound/product are found allowable therefore, any claims requiring all the limitations of the allowable claims (including method of using the product: claims 21 and 23-25) are rejoined for examination, which are subsequently found allowable. 
Claims 1, 3, 5-9, 11-19, 21 and 23-25 are under examination. 

The following is an examiner’s statement of reasons for allowance: The closest prior art Axten teaches a compound in col. 19, Example 35 which is distinct from the claimed compound CC-1852, and it is not obvious to modify the teachings because none of the references (including Zhang, 2013) teaches or provides motivation to modify the compound as claimed for anticipated success of detecting/quantifying a sample, isolating kinases from a sample and/or characterizing/monitoring kinases interactions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Status
	Claims 1, 3, 5-9, 11-19, 21 and 23-25 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653